Case 20-06280-jwc      Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04         Desc Main
                                 Document      Page 1 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



  IN RE:                                                    Chapter 7
  CHARLES D. MENSER, JR.
                                                            Case No. 18-65681-JWC




  Edwin K. Palmer as Chapter 7                              Adversary Proceeding
  Trustee for the Estate of Charles
  Menser, Jr.,                                              Case No.: 20-06280-jwc

         PLAINTIFF,

  v.

  Phyllis J Menser, 1266 Moores Mill Road, LLC, P.J.
  Menser Family Partnership, L.L.L.P., et al.


  DEFENDANTS.




       DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED COMPLAINT

       COME NOW Defendants Phyllis Menser (“P. Menser”), 1266 Moores Mill Road, LLC

(“1266 MMR”), and P.J. Menser Family Partnership, L.L.L.P. (“PJ Partnership”, collectively with

P. Menser” and “1266 MMR”, the “ Moving Defendants”) and files this Motion to Dismiss Second

Amended Complaint and in support thereof, states as follows:

                                          Summary

       Moving Defendants incorporate and restate, with minor revisions, the same or similar
Case 20-06280-jwc        Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04            Desc Main
                                   Document      Page 2 of 12



arguments as Defendant George Connell with regard to Counts I, II, III, XXX, and XXXI.

Specifically, Moving Defendants seek the Court to deny the Plaintiff’s Second Amended

Complaint in its entirety as a shotgun pleading and to dismiss Counts I, II, III, XXX, and XXXI

as shotgun pleadings.

        Moving Defendants also assert that Counts XVII and XIX, which are claims specific to

Mrs. Menser, should also be dismissed as shotgun pleadings.

        Moving Defendant also argue that Counts I, II, III, XXX, and XXXI are tantamount to

impermissible reverse veil piercing arguments barred under Georgia law.

        Moving Defendants are also requesting dismissal of Counts XVII and XIX under the

reasoning held in this Court’s opinion in In re Webster, 2021 WL 1234453, *6 (Bankr. N.D. Ga.

March 31, 2021).

                               Argument & Citation to Authority

   I.      Motion to Dismiss Standard


   “In pleading, as in many aspects of life, quality matters more than quantity.” Lawrie v. Ginn

Dev. Co., LLC, 656 F. App’x 464 (11th Cir. 2016). This Court should dismiss the Subject Claims

against the Moving Defendants for failure to state a claim upon which relief may be granted. See

Fed. R. Civ. P. 12(b)(6), made applicable to this proceeding by Rule 7012(b)(6) of the Fed. R.

Bankr. 7012(b). A pleading must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The requirement is intended to “give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010).

   With the pronouncement of the Supreme Court’s decision in Bell Atl. Corp. v. Twombly, 550

U.S. 544 (2007), the “‘no set of facts’” pleading standard was finally “‘retired.’” Am. Dental, 605


                                                 2
Case 20-06280-jwc        Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04              Desc Main
                                   Document      Page 3 of 12



F.3d at 1288. The Twombly court observed that Fed. R. Civ. P. 8(a)(2) had been read in such a way

that conclusory claims were sufficient so long as there was a chance that the plaintiff could

introduce facts to support the claims. Id. at 1289. As a result, “a plaintiff with a largely groundless

claim [could] be allowed to take up the time of a number of other people, with the right to do so

representing an in terrorem increment of the settlement value.” Twombly, 550 U.S. at 557 (internal

quotations omitted).

         The standard is now one of plausibility. A complaint must set forth “sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Am. Dental, 605

F.3d at 1289; In re Blackman, 2017 WL 6033418 *1, *4 (Bankr. N.D. Ga. Dec. 5, 2017) (applying

Twombly in bankruptcy matter). A court need not accept all allegations as true if they are merely

legal conclusions. Am. Dental, 605 F.3d at 1289. Importantly, “where the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not [shown]—that the pleader is entitled to relief.” Id. (internal quotations

omitted). Consequently, the Court should, first, eliminate mere legal conclusions from the

complaint and, second, determine if the well-pleaded facts “plausibly give rise to an entitlement

to relief.” Id. (internal quotations omitted). The Court “may infer from the factual allegations in

the complaint ‘obvious alternative explanation[s],’ which suggest lawful conduct rather than the

unlawful conduct the plaintiff would ask the court to infer.” Id.

   II.      The Complaint stands to be dismissed in its entirety as it is an impermissible

            shotgun pleading.

         Although unquestionably long, the Second Amended Complaint still falls far short of the

pleading standards set forth in the Federal Rules of Civil Procedure 8(a) and 9(b), which are made

applicable to this action by Federal Rules of Bankruptcy Procedure 7008 and 7009. Fed. R. Civ.



                                                  3
Case 20-06280-jwc        Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04              Desc Main
                                   Document      Page 4 of 12



P. 8(a); Fed. R. Civ. P. 9(b); Fed. R. Bankr. 7008; Fed. R. Bankr. 7009; Twombly, 550 U.S. at

555-56 (The factual allegations “must be enough to raise a right to relief above the speculative

level . . . The pleading must contain something more than a statement of facts that merely creates

a suspicion of a legally cognizable right of action. . . .”); Ashcroft v. Iqbal, 556 U.S. 662 (2009).

       The United States Supreme Court has explained that a complaint “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. . . . A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ . . . Nor

does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 668. Further, to survive dismissal, a complaint must allege “more than a sheer

possibility that a defendant has acted unlawfully.” Id. Fed. R. Civ. P. 8 “does not unlock the doors

of discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678-79. Legal

conclusions set forth in a complaint are disregarded. Id. at 679-683.


       A shotgun pleading, such as the Second Amended Complaint, should be dismissed. See,

e.g., Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1356 and n. 8 (11th Cir. 2018) (enumerating

Eleventh Circuit case law “condemning shotgun pleadings and explaining their vices”); see also

In re HRN Grp., LLC, 2020 WL 423294, *1, *2 (Bankr. N.D. Ga. Jan. 27, 2020) (applying Eleventh

Circuit case law regarding shotgun pleadings in the bankruptcy context); Blackman, 2017 WL

6033418 at *4.

       In Jackson, the amended complaint, which contained 28 pages (far less than the 141 pages

here), 123 paragraphs (again, far less than the 398 paragraphs here), and 16 counts (less than the

31 counts at issue here), was “an incomprehensible shotgun pleading,” because the factual

allegations were incorporated into each claim by reference, “making it nearly impossible for

Defendants and the Court to determine with any certainty which factual allegations give rise to


                                                  4
Case 20-06280-jwc       Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04            Desc Main
                                  Document      Page 5 of 12



which claims for relief.” 898 F.3d 1348 at 1356. Also, like the Second Amended Complaint, the

complaint in Jackson failed to include “‘key facts such as relevant dates and the particular nature

of the violations that [Defendants] allegedly committed.’” Id. at 1354. In Jackson, a magistrate

judge reviewed the counts and held that dismissal was appropriate. i The Eleventh Circuit affirmed

but did not review all of the counts, instead, holding that the amended complaint should be

dismissed as a shotgun pleading for “patently violat[ing] Federal Rule of Civil Procedure 8.” Id.

at 1356.

       The Eleventh Circuit again addressed shotgun pleadings recently in Toth v. Antonacci,

2019 WL 4926961, *1 (11th Cir. Oct. 7, 2019), explaining:

       A so-called ‘shotgun pleading’ is a complaint that violates Federal Rules of Civil
       Procedure 8(a)(2) or 10(b), or both. . . . [W]e have recently set forth some guardrails that
       cabin our ability to dismiss complaints on these grounds. Shotgun pleadings violate Rule
       8(a)(2)’s ‘short and plain statement’ requirement by failing ‘to give the defendants
       adequate notice of the claims against them and the grounds upon which each claim rests.’
       . . . . In addition, they typically run afoul of Rule 10(b)’s requirement that allegations
       should be set forth in numbered paragraphs and discrete claims should be separated by
       count. Id. at *2 (internal citations omitted).

       The Eleventh Circuit affirmed the dismissal of an amended complaint that “combines two

of our categories of shotgun pleadings: it is ‘replete with conclusory, vague, and immaterial facts

not obviously connected to any particular cause of action’; and it does not separate ‘each cause of

action or claim for relief’ into a different count.” Id.; Blackman, 2017 WL 6033418 at *5.

       A defendant cannot be required to “‘frame a responsive pleading’” to a shotgun pleading.

Id.; see also Jackson, 898 F.3d at 1357 (“Absent the dismissal of the amended complaint, the

Defendants, in framing their answer, would likely have responded in kind, with a multitude of

affirmative defenses bunched together applying to each of the amended complaint’s counts. Put

colloquially: garbage in, garbage out.”). To allow a shotgun pleading is a waste of judicial

resources and an unfair burden on the responding party. Jackson, 898 F.3d at 1357. “Tolerating


                                                5
Case 20-06280-jwc          Doc 73    Filed 06/18/21 Entered 06/18/21 15:59:04           Desc Main
                                    Document      Page 6 of 12



such behavior constitutes toleration of obstruction of justice.” Id. In Jackson, the Eleventh Circuit

observed that: “This is why we have condemned shotgun pleadings time and again, and this is why

we have repeatedly held that a District Court retains authority to dismiss a shotgun pleading on

that basis alone.” Id. The Bankruptcy Courts (much like the District Courts) are not required to

engage in “[p]iecemeal adjudication” by reviewing each claim (or even the decipherable claims)

of a shotgun pleading. Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001). That “does not

promote judicial efficiency. And the toleration of complaints such as this one ‘does great disservice

to the administration of civil justice.’” Id.

           In 2015, the Eleventh Circuit reviewed “more than sixty published decisions” regarding

shotgun pleadings to identify four (4) broad categories of shotgun pleadings: (1) a complaint in

which the counts incorporate all previous counts; (2) “a complaint that does not commit the mortal

sin of re-alleging all preceding counts but is guilty of the venial sin of being replete with

conclusory, vague, and immaterial facts not obviously connected to any particular cause of action,”

(3) a complaint that does not separate the causes of action, and (4) “the relatively rare sin of

asserting multiple claims against multiple defendants without specifying which of the defendants

are responsible for which acts or omissions, or which of the defendants the claim is brought

against.” Weiland v. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015).

As set forth herein, the Second Amended Complaint falls into the first (with respect to some of the

counts), second, and fourth categories and stands to be dismissed, certainly, at least, with respect

to the vague and conclusory allegations and claims against the Moving Defendants.

    III.      Plaintiff’s Claims Against Moving Defendants:

              a. Counts I, II, III, XVII, XIX, XXX, and XXXI are Shotgun Pleadings.

           Any claims against Moving Defendants arising out of Counts I, II, III, XVII, XIX, XXX,



                                                  6
Case 20-06280-jwc       Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04             Desc Main
                                  Document      Page 7 of 12



and XXXI stand to be dismissed, because said counts lack any specificity or sufficient allegations

of alleged wrongful conduct by Moving Defendants. These counts are quintessential shotgun

pleading claims. The Second Amended Complaint makes no effort to define or describe the

“Menser Entities” beyond stating that “[t]he Debtor has created and held direct or indirect

ownership interests in and/or control of more than thirty-five different interrelated entities

currently known to Plaintiff (collectively, the “Menser Entities”, and individually a “Menser

Entity”).” Said allegations fail to apprise the Moving Defendants of the claims against them.

        Count I incorporates all but eighteen (18) of the preceding 246 paragraphs of the

Complaint, lumps all of the Defendants together, and is replete with conclusory allegations. The

same is true of Counts II and III except that they also re-allege all of the paragraphs of Count I.

Count XXX incorporates 386 preceding paragraphs, and Count XXXI incorporates 246 preceding

paragraphs. Counts XVII incorporates paragraphs 1 through 328, and Count XIX incorporates

paragraphs 1 through 339 on the Complaint. Moreover, Count XIX is duplicative of Counts XXX,

XXXI, and XVII. In fact, each of these counts is duplicative of the other in that they are all

requesting the Court to take all Mrs. Menser’s hard-earned assets over her life and declare that

they are really property of the Debtor and the bankruptcy estate with no legal basis other than a

request under 11 U.S.C. 105.

        As the Court indicated during the hearing, there are a number of bases for dismissing these

claims, including, the lack of allegations regarding the alleged sham entities (the “Menser

Entities”) and the fact that simply stating various ownership interests at various points in time is

not sufficient.

            b. Georgia law does not recognize reverse veil piercing.

        Georgia law does not recognize a claim based on reverse veil piercing. See, e.g., Acree v.



                                                 7
Case 20-06280-jwc         Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04                Desc Main
                                    Document      Page 8 of 12



McMahan, 276 Ga. 880, 585 S.E.2d 873 (2003); Holiday Hosp. Franchising, Inc. v. Noons, 324

Ga. App. 70, 70, 749 S.E.2d 380, 380 (2013); TMX Finance, LLC v. Goldsmith, 352 Ga. App. 190,

209, 833 S.E.2d 317 (2019). Reverse veil piercing is exactly what Counts I, II, III, XXX, and

XXXI of the Second Amended Complaint seek to do, despite the Trustee’s attempts to categorize

them differently.

        Plaintiff is seeking to reach corporate assets of 1266 MMR and PF Partnership to satisfy

an insider’s obligations. Count I is so broad that it includes the ill-defined “Menser Entity

Defendants” that Moving Defendants are unsure whether this definition also includes Phyllis

Menser. To the extent it does, Counts I, II, III, XXX, and XXXI should also be dismissed as to

Mrs. Menser.

        As this Court explained in the recent case of In re Webster, 2021 WL 1234453, *6 (Bankr.

N.D. Ga. March 31, 2021), “[r]everse veil-piercing is a doctrine where a third party attempts to

pierce the corporate veil to reach assets of the corporation to satisfy an individual insider’s debts.”

In Webster, the trustee, like Plaintiff here, sought a declaration that the debtor and a limited liability

company were “alter egos” and sought to collect against the limited liability company. Id. The

Webster court examined Acree and its progeny, which it explained, “noted that allowing such

claims could undermine the purpose of the corporate form and unsettle corporate creditors at the

prospect of losing out to individual shareholders’ creditors.” Id. at *7. Ultimately, the court in

Webster concluded that: “Georgia recognizes no [reverse veil-piercing] claim nor any exception

to the bar against it.” Id. at *8 (dismissing such claims with prejudice). Accordingly, Counts I, II,

III, XXX, and XXXI stand to be DISMISSED.

            c. Counts XVII and XIX fail to state a claim because the relief sought is

                unsupported under Georgia law.



                                                    8
Case 20-06280-jwc        Doc 73     Filed 06/18/21 Entered 06/18/21 15:59:04             Desc Main
                                   Document      Page 9 of 12



           Counts XVII and XIX of the Second Amended Complaint seeks a declaratory judgment

that ALL of Mrs. Menser’s assets (defined as “Mrs. Menser’s Nominal Assets”) should be property

of the estate because her title to these assets is a “façade.” As the Court notes in Webster, “while

federal law determines what constitutes property of the estate, state law determines the nature of a

debtor’s interest in property.” Id. at *12. While the trustee has claimed he is not seeking an

equitable interest in Mrs. Menser’s Nominal Assets, that is exactly what he is requesting through

a declaratory judgment providing that all her assets are really property of the bankruptcy estate.

“The court in Nicholson v. Wells Fargo Bank, N.A. (In re Nicholson), Nos. 16-40668-EJC, 16-

04038-EJC, 2017 WL 991698, at *4 (Bankr. S.D. Ga. Mar. 10, 2017), held that until the need for

equitable division arises (i.e. in divorce), the debtor has no property rights, legal or equitable, in

the marital property titled solely in the non-debtor spouse’s name.” Webster at *14. Using this

reasoning, this Court in Webster found that the Debtor would have an inchoate potential interest

in the real property at issue rather than an existing right under Georgia law. Id at *14. As in

Webster, Georgia law governs the nature of the Debtor’s interest in Mrs. Menser’s Nominal Assets,

and there is simply no support under Georgia law for the relief requested in Counts XVII and XIX.

Counts XVII and XIX are, as in Webster, fraudulent transfer claims repackaged as claims in equity

to avoid any potential statute of limitations hurdles. Id. at *14. Plaintiff has laid out all its

fraudulent transfer allegations (some of which are duplicative of each other) against Moving

Defendants in Counts VII, VIII, IX, X, XI, XII, XIII, XIV, XV (which appears to be completely

duplicative of COUNT XIV), XVI, and XVIII. Below is a table created to show the various counts

alleged by the Trustee and the transactions that coincide with those causes of action.

 Count                                                Claimed Amount and Party Affected

 Count VII – Oakmont Transfers                        $66,964.68 - Mrs. Menser



                                                  9
Case 20-06280-jwc        Doc 73    Filed 06/18/21 Entered 06/18/21 15:59:04             Desc Main
                                  Document      Page 10 of 12



 Count VIII – TC Transfers                         $25,000.00 - Mrs. Menser

                                                   $75,000 – Mrs. Menser (through the Family

                                                   Trust)

                                                   $25,000.00 – Mrs. Menser (through MFP)

 Count IX – Residence Transfers                    $162,400.64 (comprised of the 1266
                                                   Moores Mill Transfers, the Debtor’s
                                                   Residence Transfer, the Travel Concepts
                                                   Residence Transfer, and the Residence
                                                   Upkeep Transfers) – Mrs. Menser and 1266
                                                   MMR
 Count X – Constructive Trust                      Duplicative Constructive Trust Claim of Count

                                                   IX

 Count XI – Rabun Transfers                        $38,934.23 – Mrs. Menser

 Count XII – Prior Residence Transfers             $31,977.26 - Mrs. Menser

 Count XIII – Townsend Transfer                    $75,000.00 - Mrs. Menser

 Counts XIV and XV – UBS Transfers                 $243,930.32 – Mrs. Menser and PFMFP

 Count XVI – Constructive Trust                    Duplicative Constructive Trust Claim of

                                                   Counts XIX and XV

 Count XVIII – Cash Transfers                      $25,500 – Mrs. Menser

 Total                                             $769,707.13



           The total amounts requested through Trustee’s fraudulent conveyance claims are

approximately $769,707.13. The Trustee’s inclusion of Counts I, II, III, XVII, XIX, XXX, XXXI

are essentially the same fraudulent conveyance claims listed in the table above repackaged as either

equitable interest claims or reverse veil piecing claims in a transparent effort to reach more assets

of the Moving Defendants. As a result, Counts I, II, III, XVII, XIX, XXX, and XXXI should be


                                                 10
Case 20-06280-jwc       Doc 73    Filed 06/18/21 Entered 06/18/21 15:59:04           Desc Main
                                 Document      Page 11 of 12



dismissed.

       Wherefore, Moving Defendants requests that the Court deny the relief sought in Plaintiff’s

Second Amended Complaint, grant the relief sought in the Motions, the tax all costs to Plaintiff,

and to grant such other relief as the Court deems just and proper.

       This 18th day of June, 2021.

                                                             /s/ Will Geer________
                                                             Will Geer
                                                             Georgia Bar No. 940493
                                                             Attorney for Moving Defendants

50 Hurt Plaza, SE, Suite 1150
Atlanta, Georgia 30303
T: 404-233-9800
F: 404-287-2767
wgeer@wiggamgeer.com




                                                11
Case 20-06280-jwc      Doc 73    Filed 06/18/21 Entered 06/18/21 15:59:04            Desc Main
                                Document      Page 12 of 12




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that he caused a copy of the foregoing
DEFENDANT’S MOTION TO DISMISS SECOND AMENDED COMPLAINT to be filed
with the Clerk of the Court using the CM/ECF system which will send notification to all counsel
of record.



   •   Jonathan A Akins jakins@swfllp.com
   •   Steven Jacob Carroll jake.carroll@nelsonmullins.com,
       Tammy.Grant@nelsonmullins.com
   •   John A. Christy jchristy@swfllp.com, amcrae@swfllp.com
   •   Will B. Geer wgeer@wiggamgeer.com,
       willgeer@ecf.courtdrive.com;2836@notices.nextchapterbk.com;4233204420@
       filings.docketbird.com;bkparalegal@wiggamgeer.com
   •   David S. Klein dklein@rlklawfirm.com,
       swenger@rlklawfirm.com;yalamin@rlklawfirm.com;R71213@notify.bestcase.
       com;csmith@rlklawfirm.com;1030641420@filings.docketbird.com;bwenger@
       rlklawfirm.com
   •   Edwin K. Palmer ekpalmerlaw@aol.com,
       GA37@ecfcbis.com;heathermac3@comcast.net
   •   Andrea L Pawlak a.pawlak@swtwlaw.com, m.mckenzie@swtwlaw.com
   •   Beth E. Rogers brogers@berlawoffice.com,
       receptionist@berlawoffice.com;jcarroll@berlawoffice.com
   •   Ida Sassani i.sassani@swtwlaw.com, m.mckenzie@swtwlaw.com




This 18th day of June, 2021
                                                           Respectfully submitted,

                                                           /s/ Will B. Geer________
                                                           Will B. Geer
                                                           Georgia Bar No. 940493
                                                           Attorney for Defendants

50 Hurt Plaza, SE, Suite 1150
Atlanta, Georgia 30303
T: 404-233-9800
F: 404-287-2767
wgeer@wiggamgeer.com

                                              12
